DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are presented for examination.
Claim 2 has been cancelled.
Claims 1, 3-20 are allowed.

Invention
The Present invention teaches “The invention relates to a method for abstracting a data record, wherein the data record is provided for machine learning at least one function, comprising the following steps: Training a complex neural network structure comprising different neural networks in the at least one function by way of machine learning based on the data record by means of a machine learning control apparatus, wherein the neural networks and the complex neural network structure are optimized with respect to maximum representativity of the data record, providing the trained complex neural network structure in the form of a data-record-specific knowledge module so that knowledge contained in the data record can be further used in a manner compliant with data protection. The invention further relates to an associated device.”

EXAMINER’S AMENDMENT
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
         Authorization for this Examiner's amendment was given in an interview with Thomas S. Dienwiebel, Reg. # 70,284 on August 18, 2022.


The claims have been amended as follows:

17.  (Currently Amended) The method according to claim 1, wherein the complex neural network structure is at least partially formed by stacking and/or ensembling at least some of the neural networks.

Reason for Allowance
Claims 1, 3-20 are allowed. The following is an Examiner’s statement of reasons for allowance: claims 1, 3-20 are allowed. The claimed subject matter is allowed based on the following: The claims are allowed based on the Remarks/Arguments of the Applicants filed 05/23/2022, Pages 1-3. Further, the prior art on record fails to teach or suggest, either in singularity or in combination, the claimed subject matter of the invention. Therefore, the independent claims 1, 10 are allowed, the claims 3-9, 11-20 are also allowed based on their dependency upon the independent claims 1, 10.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

         Abeloe (US Pat. No.: 10,627,820 B1) teaches “Systems and methods for automatically self-correcting or correcting in real-time one or more neural networks after detecting a triggering event, or breaching boundary conditions are provided. Such a triggering event may indicate incorrect output signal or data being generated by the one or more neural networks. In particular, machine controllers of the invention limit the operations of neural networks to be within boundary conditions. Autonomous machines of the invention can be self-corrected after a breach of a boundary condition is detected. Autonomous land vehicles of the invention are capable of determining the timing of automatic transition to the manual control from automated driving mode. The controller of the invention filters and saves input-output data sets that fall within boundary conditions for later training of neural networks. The controllers of the invention include security architectures to prevent damages from virus attacks or system malfunctions.”

          Shaev et al. (US Pat. No.: 10,497,004 B2) teaches “An intent classifier may be used to increase the efficiency of a communications system. A company may provide assistance to a first user using automated processing or by a second user manually responding to the first user. To reduce costs, the company may prefer to use automated processing for assistance where it is available. While a second user is assisting a user, a message from the first user may be processed with an intent classifier to determine that automated support is available to assist the first user, and a suggestion may be presented to the second user to transfer the first user to the automated processing, such as by presenting a button to the second user to transfer the first user to the automated processing. The second user may then transfer the first user to the automated processing and assist other users.”
        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BABAR SARWAR/Primary Examiner, Art Unit 3667